HAWKINS, J.
Appellant was convicted for aiding and abetting a party who was alleged to have been operating a motorbus without having a license as required by law. See subdivision (e) § 4, and section 14 of chapter 270, Acts Regular Session, Fortieth Legislature, and amended at the First Called Session of the Forty-First Legislature, c. 78, §§ 2, 5 (Vernon’s Ann. Civ. St. art. 911a, § 4 (c) and Vernon’s Ann. P. C. art. 1690a). Punishment was assessed at a fine of $50.
The record is here without statement of facts or bills of exception. In such condition nothing is presented for review.
The judgment is affirmed.